DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for want of prosecution. Plaintiff filed his Complaint on June 29, 2009. On September 16, 2009, Defendant filed its Answer. A case management conference was held November 12, 2009. Following a discussion of the issues, a Journal Entry was issued on November 23, 2009, directing Plaintiff to provide additional information to Defendant by December 14, 2009. Defendant's representative filed a report with the court on January 21, 2010, stating that Plaintiff had not provided the requested information and that Plaintiff's representative had reported that Plaintiff was unable to provide any additional information.
On February 25, 2010, another Journal Entry was issued, stating that, as of that date, the court had not received any further communication from Plaintiff's representative regarding this case. The court further stated that if the court did not hear from Plaintiff's representative in writing regarding this case within 14 days, Plaintiff's appeal may be dismissed for lack of prosecution. *Page 2 
As of the date of this decision, the court has had no further communication from Plaintiff's representative. The court finds that this matter should be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of March 2010.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This Decision was signed by Magistrate Jeffrey S. Mattson on March 16,2010.
The court filed and entered this Decision on March 16, 2010.